Citation Nr: 1434944	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-15 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether there is clear and unmistakable error in a May 10, 2011, rating decision granting a separate 10 percent rating for right subtalar fusion.

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right subtalar fusion.

4.  Entitlement to a rating in excess of 20 percent for the residuals of a right ankle talus stress fracture.

5.  Entitlement to a rating in excess of 10 percent for the residuals of a right knee stress fracture.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 2000 to November 2000.

This case comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and May 2011 and May 2012 rating decisions by the RO in Fort Harrison, Montana.  The March 2008 rating decision denied increased ratings for the residuals of a right ankle talus stress fracture and the residuals of a right knee stress fracture, and declined to reopen a previously denied claim for service connection for degenerative disc disease of the lumbar spine with right lower extremity radiculopathy.  The May 2011 rating decision granted a separate 10 percent rating for a right subtalar fusion.  The May 2012 rating decision found clear and unmistakable error in the May 2011 rating decision granting a separate 10 percent rating for a right subtalar fusion, and discontinued the ratings for the residuals of a right ankle talus stress fracture and right subtalar fusion and assigned a single 20 percent rating for the residuals of a right ankle talus stress fracture status post right subtalar fusion, effective August 1, 2012.  

A July 2013 rating decision granted service connection for peripheral neuropathy of the right foot as secondary to the service-connected right ankle disability.  Thus, that issue is no longer on appeal.

In April 2014, the Veteran testified during a Board hearing via videoconference.  The record was held open for 30 days following the hearing to provide additional time to submit evidence.  Later that month, the Veteran submitted additional evidence with a waiver of RO review.  

In this decision, the Board concludes that there is no clear and unmistakable error in the May 10, 2011, rating decision's granting of a separate 10 percent rating for a right subtalar fusion.  Thus, the Board will separate the right ankle disabilities and, as part of the claim for an increased rating for the right ankle disability on appeal, the Board will take jurisdiction over the initial rating for a right subtalar fusion.  The issues of entitlement to service connection for degenerative disc disease of the lumbar spine, an initial rating in excess of 10 percent for a right subtalar fusion, a rating in excess of 20 percent for the residuals of a right ankle talus stress fracture, a rating in excess of 10 percent for the residuals of a right knee stress fracture, and a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record fails to show that the RO, without debate, incorrectly applied the applicable statutory and regulatory provisions existing at the time of the May 10, 2011, rating decision's granting of a separate 10 percent rating for right subtalar fusion.


CONCLUSION OF LAW

There is no clear and unmistakable error in the May 10, 2011, rating decision's granting of a separate 10 percent rating for right subtalar fusion, and the separate rating is restored.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.105(a), 4.14, 4.71a, Diagnostic Codes 5271, 5272 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous determinations which are final and binding, including decisions of service connection and degree of disability, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior decision will be revised or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed one.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2013); 38 C.F.R. § 3.105(a) (2013).

In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25 (1997); Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Phillips v. Brown, 10 Vet. App. 25 (1997); Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1994).

At the time of the May 10, 2011, rating decision, service connection was in effect for the residuals of a right ankle talus stress fracture, evaluated under Diagnostic Code 5271 for limited motion of the ankle.  38 C.F.R. § 4.71a (2013).  Noting that the Veteran underwent subtalar fusion of the right ankle, the RO granted service connection for right subtalar fusion and assigned a separate 10 percent rating under Diagnostic Code 5272 for ankylosis of the subastragalar (subtalar) or tarsal joint.  38 C.F.R. § 4.71a (2013).  The RO noted that the evaluation of the same disability under various diagnoses and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2013).  However, the RO stated that the rating criteria for ankylosis of the subastragalar or tarsal joint do not overlap with the rating criteria for limitation of motion of the ankle joint itself.  

In the November 2011 rating decision, the RO noted VAOGCPREC 9-2004, the VA General Counsel Opinion that allows for the assignment of separate ratings for limitation of flexion and limitation of extension of the same knee as long as they are both compensable in degree.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).  The RO observed that VAOGCPREC 9-2004 has not been extended to allow for separate ratings for the ankle.  The RO thus found CUE in the assignment of a separate 10 percent rating for right subtalar fusion under Diagnostic Code 5272 and proposed to discontinue that rating.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation. Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2013).  

In this case, the Veteran claims there is no CUE in the May 10, 2011, rating decision's granting of a separate 10 percent rating for right subtalar fusion.

The Board observes that Diagnostic Code 5270 evaluates ankylosis of the ankle, Diagnostic Code 5271 evaluates limitation of motion of the ankle, and Diagnostic Code 5272 evaluates ankylosis of the subastragalar and tarsal joints.  Thus, while the Schedule for Rating Disabilities provides for Diagnostic Codes 5270 and 5271, which address ankylosis and limitation of motion of the ankle, the Schedule for Rating Disabilities also provides for Diagnostic Code 5272, which is specific to the subastragalar and tarsal joints.  As such, Diagnostic Code 5272 appears to evaluate different symptomatology.  Regardless of whether VAOGCPREC 9-2004 applies to allow separate ratings for ankle disabilities, the Veteran is entitled to all applicable ratings for his ankle disability as long as the same manifestations are not evaluated under different diagnoses.  38 C.F.R. § 4.14 (2013).  Thus, the question is whether his right ankle disability resulted in ankylosis of the subastragalar or tarsal joint.  

The Veteran underwent right triple arthrodesis and stabilization of the peroneal tendon on May 3, 2010.  An October 2010 VA examination report reflects that he underwent subtalar fusion in May 2010.  A June 2011 VA examination report reflects that he underwent arthrodesis of the subtalar joint.  The Board observes that arthrodesis is known as artificial ankylosis or fusion.  

Given the above, the record shows that the May 2010 surgery resulted in ankylosis of the subastragalar (subtalar) joint, warranting a rating under Diagnostic Code 5272.  As such, the record fails so show that the RO, without debate, incorrectly applied the applicable statutory and regulatory provisions existing at the time of the May 10, 2011 rating decision.  Thus, the Board concludes that there is no CUE in the May 10, 2011, rating decision's granting of a separate 10 percent rating for right subtalar fusion.  Accordingly, the appeal is granted and the separate rating is restored.






ORDER

There is no clear and unmistakable error in the May 10, 2011, rating decision's granting of a separate 10 percent rating for right subtalar fusion, and the appeal is therefore granted and the separate rating is restored.


REMAND

Given the above conclusion that a separate 10 percent rating for right subtalar fusion is warranted, further action is needed on the claim for an increased rating for the Veteran's separately ratable right ankle disabilities.  Effective August 1, 2012, the RO discontinued the 20 percent rating for residuals of a right ankle talus stress fracture and the 10 percent rating for right subtalar fusion and assigned a single 20 percent rating for residuals of a right ankle talus stress fracture status post right subtalar fusion.  The two disabilities have since been evaluated as one disability.  Prior to the Board's adjudication, due process requires that the AOJ in the first instance evaluate the disabilities separately since August 1, 2012.

The Board finds that further development is also needed with respect to the remaining claims.

The Veteran claims he has a low back disability that was caused or aggravated by his service-connected right ankle disability.

The Veteran was afforded a VA examination in February 2011.  The examiner opined that the Veteran's low back disability had been aggravated by the service-connected right ankle or knee disability and resulting altered gait.  The examiner was asked to cite medical literature supporting the opinion.  As the examiner was unavailable, in an April 2011 addendum, another examiner consulted the Veteran's treating orthopedic surgeon and stated that an altered gait does not typically cause or aggravate any back conditions, especially in young men.  The examiner noted that there is no medical literature to support an altered gait causing or aggravating a back condition, and added that the orthopedic surgeon has seen only one case in which an altered gait caused or aggravated a back condition and that person had an altered gait for 30 to 40 years.  

In an April 2014 letter, a private chiropractor noted the Veteran's history of right ankle injury in service with multiple surgeries after service and noted reviewing diagnostic imaging of the lumbar spine and right ankle.  The chiropractor observed that the Veteran's foot injury and subsequent surgeries would undoubtedly have a detrimental effect on his gait, biomechanics, and proprioception, resulting in both direct and indirect compensation and compromise of the lumbar spine and likely lower thoracic spine.

While the private chiropractor's opinion does not cite to any supporting medical literature, it is still favorable evidence that should be considered by the examiner who provided the April 2011 opinion.  Thus, the claims file should be returned to the examiner to determine whether any change in opinion is warranted.

In a March 2009 statement and during the hearing, the Veteran also raised a claim for service connection for degenerative joint disease of the right knee.  While the RO noted in the July 2013 supplemental statement of the case that a July 2011 VA examiner found that the Veteran's arthritis is not a result of the service-connected stress fracture of the tibial plateau, the issue has not been specifically adjudicated.  As a decision of this unadjudicated claim could affect the claim for an increased rating for the residuals of a right knee stress fracture, the Board finds that the claims are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the claim for service connection for degenerative joint disease of the right knee should be adjudicated prior to the Board's adjudication of the claim for an increased rating for the residuals of a right knee stress fracture.

Also during the hearing, the Veteran indicated his right knee disability has not been properly evaluated.  He indicated he has bowing and instability of the knee.  While the Veteran was last examined in July 2013, just a year ago, that examination did not address whether there was malunion of the tibia and fibula, which appears to have been raised by the Veteran.  Thus, he should be afforded another examination that specifically addresses that aspect of his disability.  Also, while the July 2011 VA examiner found that the Veteran's arthritis is not a result of the service-connected residuals of a stress fracture of the tibial plateau, the examiner did not provide any rationale for that opinion.  Thus, this question should also again be addressed on remand.

Prior to requesting the addendum and examination, the AOJ should obtain any outstanding medical records.  The record, including the Veteran's Virtual VA electronic claims file, contains VA treatment notes through July 2013.  Thus, any treatment notes since that time should be obtained.

As a remand of the above claims could affect the claim for a TDIU, the Board finds that those claims are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, the above claims should be adjudicated prior to the Board's adjudication of the claim for a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records dated since July 2013.

2.  Then, arrange for the Veteran's claims file to be reviewed by the examiner who provided the April 2011 VA addendum.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected right ankle or right knee disability.  The examiner should address all prior VA examination reports and the April 2014 letter from the private chiropractor.  The examiner should also discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all opinions.

3.  Also, schedule the Veteran for a VA examination to determine the current severity of his residuals of a right knee stress fracture.  The examiner should review the claims file and note that review in the report.  All necessary tests should be performed.  If any instability is found, the examiner should state whether it is slight, moderate, or severe.  If any malunion of the tibia and fibula is found, the examiner should state whether it results in slight, moderate, or marked knee disability.

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative joint disease of the right knee was caused or aggravated (worsened beyond the natural progress of the disease) by the service-connected residuals of a right knee stress fracture.  The examiner should provide a complete rationale for all opinions.

4.  Adjudicate the raised claim for service connection for degenerative joint disease of the right knee, to include as secondary to the service-connected residuals of a stress fracture of the tibial plateau.  

5.  Then, readjudicate the claims, with consideration of all evidence added to the claims file since the July 2013 supplemental statements of the case.  Readjudication should include separate evaluations of the residuals of a right ankle talus stress fracture and right subtalar fusion since August 1, 2012.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


